DETAILED ACTION
	For this Office action, Claims 1-3, 6-8, 10-17, 26-28, 31-33, 35-42 and 51-54 are pending.  Claims 51-54 are new.  Claims 4, 5, 9, 18-25, 29, 30, 34 and 43-50 are canceled; therefore, any previous grounds of rejection on claims that are now canceled are considered moot and now withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 23 March 2022, with respect to the ground of rejection of Claim 42 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The ground of rejection has been withdrawn.  Applicant has amended Claim 42 in a manner that addresses and overcomes the issues of indefiniteness that required the ground of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, said ground of rejection has been withdrawn.  For more detail on why the ground of rejection has been withdrawn, please consult the appropriate section in the Applicant Arguments/Remarks Made in an Amendment filed 23 March 2022.
Applicant's arguments filed 23 March 2022 with respect to the grounds of rejection over prior art under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant argues that the combination of cited prior art used for the grounds of rejection under 35 U.S.C. 103 over independent Claims 1, 7, 26 and 32 is improper because said prior art does not teach the claimed invention.  In particular, the applicant argues that the cited prior art (namely Goede, US 6254838, in view of Tanny et al., herein referred to as “Tanny”, US Pat Pub. 2009/0223904) does not disclose an air humidity sensor sensing an air humidity of ambient air and that there is no motivation to combined the cited prior art.  Upon further consideration, the examiner respectfully disagrees with both points.  
With respect to the argument that Tanny does not disclose a humidity sensor for the detection of ambient air, the applicant argues that Tanny’s humidity sensor monitors the humidity of air that has been cooled and dried and therefore does not teach the monitoring of the humidity of ambient air. This argument is considered incommensurate with the scope of the claims, as the claim language as filed only recites the sensing of ambient air without any further qualifications for said ambient air.  In other words, the claims do not require that the humidity of the ambient air be sensed before further processing of said ambient air to read on the claims.  Tanny recites the humidity sensor measures the humidity of ambient air (Paragraph [0054]), and said air is still considered ambient air after processing (Paragraph [0054]; see “to remove excess humidity of ambient air”).  Furthermore, the instant specification discloses that the ambient air may be sent to a dehumidifier and still be considered ambient air (Paragraph [0011]; see “remove humidity from the ambient air prior to the ambient air being sent to the ozone generator”).  For these reasons, the grounds of rejection are maintained in view of the applicant’s arguments.
Applicant further argues that the grounds of rejection are improper because there is no motivation to combine Goede with Tanny due to differing directions of the references.  In particular, applicant argues that Tanny is directed to a device and method for purifying a liquid that utilizes ozonation for treatment of the liquid, while Goede discloses using ozonated water for use in a liquid system.  Upon further consideration, the examiner respectfully disagrees that these directions are incompatible because Goede uses the ozonated water to provide a further treated water (with ozone) for use in the laundry system.  The cited prior art references are therefore considered analogous with a motivation to combine (as described below), and the grounds of rejection are maintained in view of the arguments.
New Claims 51-54, which are being examined for the first time here, have been fully considered with new grounds of rejection addressing these claims detailed below.  Since the corresponding arguments do not address these new grounds of rejection, they are considered moot and will not be addressed further at this time.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10-12, 14, 15, 17, 26-28, 31-33, 35-37, 39, 40, 42 and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Goede, US 6254838 (found in IDS filed 09/22/2021) in view of Tanny et al. (herein referred to as “Tanny”, US Pat Pub. 2009/0223904; found in IDS filed 09/22/2021).
Regarding instant Claim 1, Goede discloses a water ozonation system that receives source water from a water source and converts it to ozonated water (Abstract; Figure 1; Col. 2, Line 56-Col. 3, Line 4; ozonation of source water from tap water supply S for laundry applications), the water ozonation system comprising:  a system body that receives the source water from the water source (Figure 1; Col. 2, Line 56-Col. 3, Line 4; tank 20); an ozone generator that is configured to generate ozone, the ozone generator being coupled to the system body (Figure 1; Col. 3, Lines 13-33; ozone generator 30); a sensor assembly that is coupled to the system body, the sensor assembly being configured to sense at least one ambient environmental condition and generate at least one electronic data signal based on the sensed at least one ambient environmental condition (Figure 1; Col. 4, Table 1; plurality of sensors, including at least water temperature sensor 28 that detects the temperature of water within tank 20); and a controller that receives the at least one electronic data signal from the sensor assembly and regulates a level of ozone that is generated by the ozone generator based at least in part on the at least one electronic data signal (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; control unit 40 uses inputs from sensors to determine and regulate an ozone production rate).
	However, while Goede discloses a plurality of sensors (Figure 1; Col. 4, Table 1), the reference is silent on the sensor assembly including an air humidity sensor that senses an air humidity of the ambient air, and generates a first electronic data signal based on the sensed air humidity and the controller configured to regulate the level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal.
	Tanny discloses a device for purifying a liquid in the same field of endeavor as Goede, as it solves the mutual problem of treating a liquid with ozone (Abstract).  Tanny further discloses comprising a sensor assembly including an air humidity sensor that senses an air humidity of the ambient air, and generates a first electronic data signal based on the sensed air humidity (Figure 1; Paragraph [0054]; sensor 43 for temperature and humidity of air); and wherein a controller regulates a level of ozone that is generated by an ozone generator based at least in part on the first electronic data signal to ensure the air is at a proper humidity level during ozone generation (Paragraph [0054]; ozone generator may be shut off based on humidity conditions).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor assembly and controller of Goede to further comprise an air humidity sensor, wherein the controller regulates the level of ozone generated based on an electronic data signal from said sensor, as taught by Tanny because Tanny discloses such a sensor ensures the air used for ozone generation is at the proper humidity for such a process (Tanny, Paragraph [0054]).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose comprising a water mixer that receives the source water from the water source and the ozone from the ozone generator, the water mixer mixing the source water and the ozone to generate the ozonated water (Goede, Figure 1; Col. 2, Line 56-Col. 3, Line 4; venturi assembly 90).  
	Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose wherein the sensor assembly further includes a water flow pressure sensor that senses a water flow pressure of the source within the system body, and generates a second electronic data signal based on the sensed water flow pressure; and wherein the controller regulates the level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal and the second electronic data signal (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; water pressure sensor 13, used by control unit 40 to regulate amount of ozone generated).  
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose wherein the sensor assembly further includes a water temperature sensor that senses a water temperature of the source water, and generates a second electronic data signal based on the sensed water temperature (Figure 1; Col. 4, Table 1; plurality of sensors, including at least water temperature sensor 28 that detects the temperature of water within tank 20); and wherein the controller regulates the level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal and the second electronic data signal (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; temperature inputs used to regulate generation of ozone).
Regarding instant Claim 7, Goede discloses a water ozonation system that receives source water from a water source and converts it to ozonated water (Abstract; Figure 1; Col. 2, Line 56-Col. 3, Line 4; ozonation of source water from tap water supply S for laundry applications), the water ozonation system comprising:  a system body that receives the source water from the water source (Figure 1; Col. 2, Line 56-Col. 3, Line 4; tank 20); an ozone generator that is configured to generate ozone, the ozone generator being coupled to the system body (Figure 1; Col. 3, Lines 13-33; ozone generator 30); a sensor assembly that is coupled to the system body, the sensor assembly being configured to sense at least one ambient environmental condition and generate at least one electronic data signal based on the sensed at least one ambient environmental condition (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; plurality of sensors, including at least water temperature sensor 28 that detects the temperature of water within tank 20; water pressure sensor 13, used by control unit 40 to regulate amount of ozone generated); and a controller that receives the at least one electronic data signal from the sensor assembly and regulates a level of ozone that is generated by the ozone generator based at least in part on the at least one electronic data signal (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; control unit 40 uses inputs from sensors to determine and regulate an ozone production rate).
However, while Goede discloses a plurality of sensors (Figure 1; Col. 4, Table 1), the reference is silent on the sensor assembly including an air temperature sensor that senses an air temperature of the ambient air, and generates a second electronic data signal based on the sensed air humidity and the controller configured to regulate the level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal.
	Tanny discloses a device for purifying a liquid in the same field of endeavor as Goede, as it solves the mutual problem of treating a liquid with ozone (Abstract).  Tanny further discloses comprising a sensor assembly including an air temperature sensor that senses an air temperature of the ambient air, and generates an electronic data signal based on the sensed air humidity (Figure 1; Paragraph [0054]; sensor 43 for temperature and humidity of air); and wherein a controller regulates a level of ozone that is generated by an ozone generator based at least in part on the first electronic data signal to ensure the air is at a proper temperature level during ozone generation (Paragraph [0054]; ozone generator may be shut off based on temperature conditions).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor assembly and controller of Goede to further comprise an air temperature sensor, wherein the controller regulates the level of ozone generated based on an electronic data signal from said sensor, as taught by Tanny because Tanny discloses such a sensor ensures the air used for ozone generation is at the proper temperature for such a process (Tanny, Paragraph [0054]).
Regarding instant Claim 8, Claim 7, upon which Claim 8 is dependent, has been rejected above.  The combined references further disclose wherein the sensor assembly further includes an air humidity sensor that senses an air humidity of the ambient air, and generates a second electronic data signal based on the sensed air humidity (Tanny, Figure 1; Paragraph [0054]; sensor 43 for temperature and humidity of air); and wherein the controller regulates the level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal and the second electronic data signal (Tanny, Paragraph [0054]; Goede, Col. 4, Table 1; Col. 4, Lines 49-62; ozone generator may be shut off based on humidity conditions; control unit uses sensor outputs to regulate ozone generation).
Regarding instant Claim 10, Claim 8, upon which Claim 10 is dependent, has been rejected above.  While Goede is silent on a dehumidifier, Tanny discloses a dehumidifier that is configured to receive the ambient air and remove humidity from the ambient air prior to the ambient air being sent to the ozone generator in order to remove excess moisture before ozone generation (Paragraph [0054]; air-drying column 40).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ozone generator of Goede to further comprise a dehumidifier to receive the ambient air and remove humidity from the ambient air prior to the ambient air being sent to the ozone generator as taught by Tanny because Tanny discloses such a dehumidifier removes excess moisture before ozone generation (Tanny, Paragraph [0054]; air-drying column 40).
Regarding instant Claim 11, Claim 1, upon which Claim 11 is dependent, has been rejected above.  While Goede is silent on a dehumidifier, Tanny discloses a dehumidifier that is configured to receive the ambient air and remove humidity from the ambient air prior to the ambient air being sent to the ozone generator in order to remove excess moisture before ozone generation (Paragraph [0054]; air-drying column 40).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ozone generator of Goede to further comprise a dehumidifier to receive the ambient air and remove humidity from the ambient air prior to the ambient air being sent to the ozone generator as taught by Tanny because Tanny discloses such a dehumidifier removes excess moisture before ozone generation (Tanny, Paragraph [0054]; air-drying column 40).
	Regarding instant Claim 12, Claim 11, upon which Claim 12 is dependent, has been rejected above.  The combined references further disclose wherein the dehumidifier includes a drying tower that contains a desiccant that automatically absorbs surrounding humidity from the ambient air (Tanny, Paragraph [0054]; air-drying column 40 filled silica gels or other desiccant). 
Regarding instant Claim 14, Claim 1, upon which Claim 12 is dependent, has been rejected above.  The combined references further disclose wherein the sensor assembly further includes a water temperature sensor that senses a water temperature of the source water, and generates a second electronic data signal based on the sensed water temperature (Figure 1; Col. 4, Table 1; plurality of sensors, including at least water temperature sensor 28 that detects the temperature of water within tank 20); and wherein the controller regulates the level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal and the second electronic data signal (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; temperature inputs used to regulate generation of ozone along with humidity).
Regarding instant Claim 15, Claim 1, upon which Claim 15 is dependent, has been rejected above.  While Goede discloses an ozone generator (Figure 1; Col. 3, Lines 13-33; ozone generator 30), the reference is silent on a type of ozone generator.  
	Tanny, however, discloses a corona discharge-type ozone generator that operates under similar conditions as Goede and could be expected to perform the functions of the ozone generator of Goede (Tanny, Paragraph [0054]; corona discharge tube).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ozone generator of Goede to further comprise the discharge-type ozone generator taught by Tanny because Tanny discloses such an ozone generator could be expected to perform the functions of the ozone generator of Goede under similar operating conditions (Tanny, Paragraph [0054]).  
	Regarding instant Claim 17, Claim 1, upon which Claim 17 is dependent, has been rejected above.  The combined references further disclose an ozone laundry system comprising a washing machine, and the water ozonation that receives source water from a water source and converts it to ozonated water for use in the washing machine (Goede, Figure 1; Col. 1, Lines 6-28 water for use in laundry system).  
Regarding instant Claim 26, Goede discloses a method for converting source water to ozonated water (Abstract; Figure 1; Col. 2, Line 56-Col. 3, Line 4; ozonation of source water from tap water supply S for laundry applications), the method comprising the steps of: receiving the source water from a water source within a system body (Figure 1; Col. 2, Line 56-Col. 3, Line 4; tank 20); coupling an ozone generator to the system body (Figure 1; Col. 3, Lines 13-33; ozone generator 30); coupling a sensor assembly to the system body, the sensor assembly being configured to sense at least one ambient environmental condition and generate at least one electronic data signal based on the sensed at least one ambient environmental condition (Figure 1; Col. 4, Table 1; plurality of sensors, including at least water temperature sensor 28 that detects the temperature of water within tank 20); receiving the at least one electronic data signal from the sensor assembly with a controller; and generating ozone with the ozone generator, a level of the ozone that is generated by the ozone generator being regulated with the controller based at least in part on the at least one electronic data signal (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; control unit 40 uses inputs from sensors to determine and regulate an ozone production rate).
	However, while Goede discloses a plurality of sensors (Figure 1; Col. 4, Table 1), the reference is silent on the sensor assembly including an air humidity sensor that senses an air humidity of the ambient air, and generates a first electronic data signal based on the sensed air humidity and the controller configured to regulate the level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal.
	Tanny discloses a device for purifying a liquid in the same field of endeavor as Goede, as it solves the mutual problem of treating a liquid with ozone (Abstract).  Tanny further discloses comprising a sensor assembly including an air humidity sensor that senses an air humidity of the ambient air, and generates a first electronic data signal based on the sensed air humidity (Figure 1; Paragraph [0054]; sensor 43 for temperature and humidity of air); and wherein a controller regulates a level of ozone that is generated by an ozone generator based at least in part on the first electronic data signal to ensure the air is at a proper humidity level during ozone generation (Paragraph [0054]; ozone generator may be shut off based on humidity conditions).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor assembly and controller of Goede to further comprise an air humidity sensor, wherein the controller regulates the level of ozone generated based on an electronic data signal from said sensor, as taught by Tanny because Tanny discloses such a sensor ensures the air used for ozone generation is at the proper humidity for such a process (Tanny, Paragraph [0054]).
Regarding instant Claim 27, Claim 26, upon which Claim 27 is dependent, has been rejected above.  The combined references further disclose comprising the steps of receiving the source water from the water source and the ozone from the ozone from the ozone generator with a water mixer; and mixing the source water and the ozone with the water mixer to generate the ozonated water that is used in a washing machine (Goede, Figure 1; Col. 2, Line 56-Col. 3, Line 4; venturi assembly 90).  
Regarding instant Claim 28, Claim 26, upon which Claim 28 is dependent, has been rejected above.  The combined references further disclose wherein the step of coupling the sensor assembly further includes sensing a water flow pressure of the source water within the system body with a water flow pressure sensor; and wherein the step of generating includes regulating the level of ozone that is generated by the ozone generator with the controller based at least in part on the first electronic data signal and the second electronic data signal (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; water pressure sensor 13, used by control unit 40 to regulate amount of ozone generated).  
Regarding instant Claim 31, Claim 26, upon which Claim 36 is dependent, has been rejected above.  The combined references further disclose wherein the step of coupling the sensor assembly further includes sensing a water temperature of the source water with a water temperature sensor, and generating a second electronic data signal based on the sensed water temperature (Figure 1; Col. 4, Table 1; plurality of sensors, including at least water temperature sensor 28 that detects the temperature of water within tank 20); and wherein the step of generating ozone includes regulating the level of ozone that is generated by the ozone generator with the controller based at least in part on the first electronic data signal and the second electronic data signal (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; temperature inputs used to regulate generation of ozone).
Regarding instant Claim 32, Goede discloses a method for converting source water to ozonated water (Abstract; Figure 1; Col. 2, Line 56-Col. 3, Line 4; ozonation of source water from tap water supply S for laundry applications), the method comprising the steps of: receiving the source water from a water source within a system body (Figure 1; Col. 2, Line 56-Col. 3, Line 4; tank 20); coupling an ozone generator to the system body (Figure 1; Col. 3, Lines 13-33; ozone generator 30); coupling a sensor assembly to the system body, the sensor assembly being configured to sense at least one ambient environmental condition and generate at least one electronic data signal based on the sensed at least one ambient environmental condition (Figure 1; Col. 4, Table 1; plurality of sensors, including at least water temperature sensor 28 that detects the temperature of water within tank 20); receiving the at least one electronic data signal from the sensor assembly with a controller; and generating ozone with the ozone generator, a level of the ozone that is generated by the ozone generator being regulated with the controller based at least in part on the at least one electronic data signal (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; control unit 40 uses inputs from sensors to determine and regulate an ozone production rate).
However, while Goede discloses a plurality of sensors (Figure 1; Col. 4, Table 1), the reference is silent on the sensor assembly including an air temperature sensor that senses an air temperature of the ambient air, and generates a second electronic data signal based on the sensed air humidity and the controller configured to regulate the level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal.
	Tanny discloses a device for purifying a liquid in the same field of endeavor as Goede, as it solves the mutual problem of treating a liquid with ozone (Abstract).  Tanny further discloses comprising a sensor assembly including an air temperature sensor that senses an air temperature of the ambient air, and generates an electronic data signal based on the sensed air humidity (Figure 1; Paragraph [0054]; sensor 43 for temperature and humidity of air); and wherein a controller regulates a level of ozone that is generated by an ozone generator based at least in part on the first electronic data signal to ensure the air is at a proper temperature level during ozone generation (Paragraph [0054]; ozone generator may be shut off based on temperature conditions).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor assembly and controller of Goede to further comprise an air temperature sensor, wherein the controller regulates the level of ozone generated based on an electronic data signal from said sensor, as taught by Tanny because Tanny discloses such a sensor ensures the air used for ozone generation is at the proper temperature for such a process (Tanny, Paragraph [0054]).
Regarding instant Claim 33, Claim 32, upon which Claim 32 is dependent, has been rejected above.  The combined references further disclose wherein the step of coupling the sensor assembly further includes sensing an air humidity of the ambient air with an air humidity sensor, and generating a second electronic data signal with the air humidity sensor based on the sensed air humidity (Tanny, Figure 1; Paragraph [0054]; sensor 43 for temperature and humidity of air); and wherein the step of generating ozone includes regulating the level of ozone that is generated by the ozone generator with the controller based at least in part on the first electronic data signal and the second electronic data signal (Tanny, Paragraph [0054]; Goede, Col. 4, Table 1; Col. 4, Lines 49-62; ozone generator may be shut off based on humidity conditions; control unit uses sensor outputs to regulate ozone generation).
Regarding instant Claim 35, Claim 33, upon which Claim 35 is dependent, has been rejected above.  While Goede is silent on a dehumidifier, Tanny discloses a dehumidifier that is configured to receive the ambient air and remove humidity from the ambient air prior to the ambient air being sent to the ozone generator in order to remove excess moisture before ozone generation (Paragraph [0054]; air-drying column 40).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ozone generator of Goede to further comprise a dehumidifier to receive the ambient air and remove humidity from the ambient air prior to the ambient air being sent to the ozone generator as taught by Tanny because Tanny discloses such a dehumidifier removes excess moisture before ozone generation (Tanny, Paragraph [0054]; air-drying column 40).
Regarding instant Claim 36, Claim 26, upon which Claim 36 is dependent, has been rejected above.  While Goede is silent on a dehumidifier, Tanny discloses a dehumidifier that is configured to receive the ambient air and remove humidity from the ambient air prior to the ambient air being sent to the ozone generator in order to remove excess moisture before ozone generation (Paragraph [0054]; air-drying column 40).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ozone generator of Goede to further comprise a dehumidifier to receive the ambient air and remove humidity from the ambient air prior to the ambient air being sent to the ozone generator as taught by Tanny because Tanny discloses such a dehumidifier removes excess moisture before ozone generation (Tanny, Paragraph [0054]; air-drying column 40).
Regarding instant Claim 37, Claim 36, upon which Claim 37 is dependent, has been rejected above.  The combined references further disclose wherein the step of removing humidity includes the dehumidifier including a drying tower that contains a desiccant that automatically absorbs surrounding humidity from the ambient air (Tanny, Paragraph [0054]; air-drying column 40 filled silica gels or other desiccant). 
Regarding instant Claim 39, Claim 26, upon which Claim 39 is dependent, has been rejected above.  The combined references further disclose wherein the step of coupling the sensor assembly includes sensing a water temperature of the source water with a water temperature sensor, and generating a second electronic data signal with the water temperature sensor based on the sensed water temperature (Figure 1; Col. 4, Table 1; plurality of sensors, including at least water temperature sensor 28 that detects the temperature of water within tank 20); and wherein the step of generating ozone includes regulating the level of ozone that is generated by the ozone generator with the controller based at least in part on the first electronic data signal and the second electronic data signal (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; temperature inputs used to regulate generation of ozone along with humidity).
Regarding instant Claim 40, Claim 1, upon which Claim 40 is dependent, has been rejected above.  While Goede discloses an ozone generator (Figure 1; Col. 3, Lines 13-33; ozone generator 30), the reference is silent on a type of ozone generator.  
	Tanny, however, discloses a corona discharge-type ozone generator that operates under similar conditions as Goede and could be expected to perform the functions of the ozone generator of Goede (Tanny, Paragraph [0054]; corona discharge tube).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ozone generator of Goede to further comprise the discharge-type ozone generator taught by Tanny because Tanny discloses such an ozone generator could be expected to perform the functions of the ozone generator of Goede under similar operating conditions (Tanny, Paragraph [0054]).  
Regarding instant Claim 42, Claim 26, upon which Claim 42 is dependent, has been rejected above.  The combined references further disclose a method for using a washing machine including the steps of receiving water from a water source and converting it to ozonated water with the water ozonation system of claim 26, and using the ozonated water in the washing machine (Goede, Figure 1; Col. 1, Lines 6-28 water for use in laundry system).  
	Regarding instant Claim 51, Goede discloses a water ozonation system that receives source water from a water source and converts it to ozonated water (Abstract; Figure 1; Col. 2, Line 56-Col. 3, Line 4; ozonation of source water from tap water supply S for laundry applications), the water ozonation system comprising: a system body that receives the source water from the water source (Figure 1; Col. 2, Line 56-Col. 3, Line 4; tank 20); an ozone generator that is configured to generate ozone that is mixed with the source water to provide ozonated water, the ozone generator being coupled to the system body (Figure 1; Col. 3, Lines 13-33; ozone generator 30 for mixing with source water); a sensor assembly that is coupled to the system body, the sensor assembly being configured to sense at least one ambient environmental condition and generate at least one electronic data signal based on the sensed at least one ambient environmental condition (Figure 1; Col. 4, Table 1; plurality of sensors, including at least water temperature sensor 28 that detects the temperature of water within tank 20); and a controller that receives the first electronic data from the sensor assembly and regulates a variable level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; control unit 40 uses inputs from sensors to determine and regulate an ozone production rate), the variable level of ozone that is generated by the ozone generator including (i) a first level of ozone being mixed with when the sensed parameter is a first parameter, the fist level of zone being mixed with the source water to provide the ozonated water having a first target ozone concentration level, and (ii) a second level of ozone that is different than the first level of ozone when the sensed air parameter is a second air parameter that is different than the first air parameter, the second level of ozone being mixed with the source water to provide the ozonated water having a second target ozone concentration level that is different than the first target ozone concentration level (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; control unit 40 uses inputs from temperature and ozone concentration measurements to control output of ozone from the ozone generator, including proportion based control with ball valve K/92).
	However, while Goede discloses a plurality of sensors (Figure 1; Col. 4, Table 1), the reference is silent on the sensor assembly including an air humidity sensor that senses an air humidity of the ambient air, and generates a first electronic data signal based on the sensed air humidity and the controller configured to regulate the level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal.
	Tanny discloses a device for purifying a liquid in the same field of endeavor as Goede, as it solves the mutual problem of treating a liquid with ozone (Abstract).  Tanny further discloses comprising a sensor assembly including an air humidity sensor that senses an air humidity of the ambient air, and generates a first electronic data signal based on the sensed air humidity (Figure 1; Paragraph [0054]; sensor 43 for temperature and humidity of air); and wherein a controller regulates a level of ozone that is generated by an ozone generator based at least in part on the first electronic data signal to ensure the air is at a proper humidity level during ozone generation (Paragraph [0054]; ozone generator may be shut off based on humidity conditions).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor assembly and controller of Goede to further comprise an air humidity sensor, wherein the controller regulates the level of ozone generated based on the measured humidity, as taught by Tanny because Tanny discloses such a sensor ensures the air used for ozone generation is at the proper humidity for such a process (Tanny, Paragraph [0054]).
Regarding instant Claim 52, Goede discloses a method for converting source water to ozonated water (Abstract; Figure 1; Col. 2, Line 56-Col. 3, Line 4; ozonation of source water from tap water supply S for laundry applications), the method comprising the steps of: receiving the source water from a water source within a system body (Figure 1; Col. 2, Line 56-Col. 3, Line 4; tank 20); coupling an ozone generator to the system body (Figure 1; Col. 3, Lines 13-33; ozone generator 30); coupling a sensor assembly to the system body, the sensor assembly being configured to sense at least one ambient environmental condition (Figure 1; Col. 4, Table 1; plurality of sensors, including at least water temperature sensor 28 that detects the temperature of water within tank 20); generating a first electronic data signal with the sensor assembly based on the sensed air parameter (Figure 1; Col. 4, Table 1; signals generated by plurality of sensors); receiving the first electronic data signal from the sensor assembly with a controller; generating ozone with the ozone generator (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; control unit 40 uses inputs from sensors to determine and regulate an ozone production rate); and regulating a variable level of the ozone that is generated by the ozone generator with the controller based at least in part on the first electronic data signal, the variable level of ozone that is generated by the ozone generator including (i) a first level of ozone when the sensed air parameter is a first air parameter, the first level of ozone being mixed with the source water to provide the ozonated water having a first target ozone concentration level, and (ii) a second level of ozone that is different than the first level of ozone when the sensed air parameter is a second air parameter that is different than the first air parameter, the second level of ozone being mixed with the source water to provide the ozonated water having a second target ozone concentration level that is different than the first target ozone concentration level (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; control unit 40 uses inputs from temperature and ozone concentration measurements to control output of ozone from the ozone generator, including proportion based control with ball valve K/92).
However, while Goede discloses a plurality of sensors (Figure 1; Col. 4, Table 1), the reference is silent on the sensor assembly including an air humidity sensor that senses an air humidity of the ambient air, and generates a first electronic data signal based on the sensed air humidity and the controller configured to regulate the level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal.
	Tanny discloses a device for purifying a liquid in the same field of endeavor as Goede, as it solves the mutual problem of treating a liquid with ozone (Abstract).  Tanny further discloses comprising a sensor assembly including an air humidity sensor that senses an air humidity of the ambient air, and generates a first electronic data signal based on the sensed air humidity (Figure 1; Paragraph [0054]; sensor 43 for temperature and humidity of air); and wherein a controller regulates a level of ozone that is generated by an ozone generator based at least in part on the first electronic data signal to ensure the air is at a proper humidity level during ozone generation (Paragraph [0054]; ozone generator may be shut off based on humidity conditions).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor assembly and controller of Goede to further comprise an air humidity sensor, wherein the controller regulates the level of ozone generated based on the measured humidity, as taught by Tanny because Tanny discloses such a sensor ensures the air used for ozone generation is at the proper humidity for such a process (Tanny, Paragraph [0054]).
Regarding instant Claim 53, Claim 1, upon which Claim 53 is dependent, has been rejected above.  The combined references further disclose wherein the controller receives the first electronic data signal from the sensor assembly and regulates a variable level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal, the variable level of ozone that is generated by the ozone generator including (i) a first level of ozone when the sensed air humidity is a first air humidity, the first level of ozone being mixed with the source water to provide the ozonated water having a first target ozone concentration level, and (ii) a second level of ozone that is different than the first level of ozone when the sensed air humidity is a second air humidity that is different than the first air humidity, the second level of ozone being mixed with the source water to provide the ozonated water having a second target ozone concentration level that is different than the first target ozone concentration level (Tanny, Paragraph [0054]; Goede, Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; Tanny temperature and humidity sensor; control unit 40 uses inputs from temperature and ozone concentration measurements to control output of ozone from the ozone generator, including proportion based control with ball valve K/92).  
Regarding instant Claim 54, Claim 26, upon which Claim 54 is dependent, has been rejected above.  The combined references further disclose wherein the step of receiving the at least one electronic data signal includes receiving the first electronic data signal from the sensor assembly with the controller; and further including the step of regulating a variable level of ozone that is generated by the ozone generator with the controller based at least in part on the first electronic data signal, the variable level of ozone that is generated by the ozone generator including (i) a first level of ozone being mixed with the source water to provide the ozonated water having a first target ozone concentration level, and (ii) a second level of ozone that is different than the first level of ozone when the sensed air humidity is a second air humidity that is different than the first air humidity, the second level of ozone being mixed with the source water to provide the ozonated water having a second target ozone concentration level that is different than the first target ozone concentration level (Tanny, Paragraph [0054]; Goede, Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; Tanny temperature and humidity sensor; control unit 40 uses inputs from temperature and ozone concentration measurements to control output of ozone from the ozone generator, including proportion based control with ball valve K/92).  

Claims 13 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Goede, US 6254838 (found in IDS filed 09/22/2021) in view of Tanny et al. (herein referred to as “Tanny”, US Pat Pub. 2009/0223904; found in IDS filed 09/22/2021) as applied to claims 12 and 37 respectively above, and further in view of Gillette et al. (herein referred to as “Gillette”, US Pat Pub. 2001/0003874).
Regarding instant Claim 13, Claim 12, upon which Claim 13 is dependent, has been rejected above.  The combined references disclose a dehumidifier (Tanny, Paragraph [0054]; air-drying column 40) and an air pump (Paragraph [0054]; air pump 36).
	However, the combined references are silent on the dehumidifier including an electric heater coil that cooperates with the air pump to selectively regenerate the desiccant.
	Gillette discloses an apparatus and method for moisture control of particulate material in the same field of endeavor as the combined references, as it solves the mutual problem of adsorbing moisture in the air using a desiccant (Abstract; Paragraph [0042]).  Gillette further discloses an electric heater coil that warms the desiccant to release moisture from and regenerate said desiccant (Paragraph [0041]; Paragraph [0042]; coil).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dehumidifier of Goede to further comprise the electronic heater coil cooperating with the air pump as taught by Gillette because Gillette discloses such a coil warms the desiccant to release moisture from and regenerate said desiccant (Gillette, Paragraph [0041]; Paragraph [0042]; coil; see that air flows through heating element, indicating driven air flow).
	Regarding instant Claim 38, Claim 37, upon which Claim 38 is dependent, has been rejected above.  The combined references disclose a dehumidifier (Tanny, Paragraph [0054]; air-drying column 40) and an air pump (Paragraph [0054]; air pump 36).
	However, the combined references are silent on the dehumidifier including an electric heater coil that cooperates with the air pump to selectively regenerate the desiccant.
	Gillette discloses an apparatus and method for moisture control of particulate material in the same field of endeavor as the combined references, as it solves the mutual problem of adsorbing moisture in the air using a desiccant (Abstract; Paragraph [0042]).  Gillette further discloses an electric heater coil that warms the desiccant to release moisture from and regenerate said desiccant (Paragraph [0041]; Paragraph [0042]; coil).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dehumidifier of Goede to further comprise the electronic heater coil cooperating with the air pump as taught by Gillette because Gillette discloses such a coil warms the desiccant to release moisture from and regenerate said desiccant (Gillette, Paragraph [0041]; Paragraph [0042]; coil; see that air flows through heating element, indicating driven air flow).

Claims 16 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Goede, US 6254838 (found in IDS filed 09/22/2021) in view of Tanny et al. (herein referred to as “Tanny”, US Pat Pub. 2009/0223904; found in IDS filed 09/22/2021) as applied to claims 1 and 26 respectively above, and further in view of Nemoto, US Pat Pub. 2011/0168546.
Regarding instant Claim 16, Claim 1, upon which Claim 16 is dependent, has been rejected above.  While Goede discloses an ozone generator (Figure 1; Col. 3, Lines 13-33; ozone generator 30), the reference is silent on a type of ozone generator.  
	Nemoto discloses a material of electrode for electrolysis and an electrode for electrolysis in the same field of endeavor as the combined references, as it solves the mutual problem of generating ozone in water (Paragraph [0037]).   Nemoto further discloses an electrolytic cell-type ozone generator that may generate ozone directly in water (Paragraph [0037]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ozone generator of Goede to further comprise an electrolytic cell-type ozone generator as taught by Nemoto because Nemoto discloses such an ozone generator may generate ozone within the water itself (Nemoto, Paragraph [0037]).
Regarding instant Claim 41, Claim 26, upon which Claim 41 is dependent, has been rejected above.  While Goede discloses an ozone generator (Figure 1; Col. 3, Lines 13-33; ozone generator 30), the reference is silent on a type of ozone generator.  
	Nemoto discloses a material of electrode for electrolysis and an electrode for electrolysis in the same field of endeavor as the combined references, as it solves the mutual problem of generating ozone in water (Paragraph [0037]).   Nemoto further discloses an electrolytic cell-type ozone generator that may generate ozone directly in water (Paragraph [0037]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ozone generator of Goede to further comprise an electrolytic cell-type ozone generator as taught by Nemoto because Nemoto discloses such an ozone generator may generate ozone within the water itself (Nemoto, Paragraph [0037]).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        04/14/2022